                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    STATESVILLE DIVISION
                               DOCKET NO. 5:13-cv-00110-MOC-DSC

 EDWARD PATT                                                           )
 LIUBOV SKIBO,                                                         )
                                                                       )
                            Plaintiffs,                                )
                                                                       )
 Vs.                                                                   )                       ORDER
                                                                       )
 GREER LABORATORIES, INC.,                                             )
                                                                       )
                           Defendant.                                  )


         THIS MATTER is before the Court on relators’ Motion for Setting of Peremptory Trial

Date. While the Court is aware of the benefits of a peremptory setting, there are a number of

factors which counsel not allowing such request at this particular point in time. First, a motion

for summary judgment is pending that will not become ripe before April 29, 2019. That motion

is not likely to be reached before the end of May 2019 (assuming 30 days for disposition under

the CJRA), and its resolution may, as defendants argue, resolve this case making a peremptory

setting unnecessary.1 Second, the confirmation of a new judge for this district is pending. As the

reassignment of this case was occasioned by the movement of Judge Voorhees to Senior Status,

it is likely that this case will be reassigned to the new judge upon confirmation. That

confirmation and reassignment is possible before this Court takes up the summary judgment

matter and appears likely to happen before trial. Thus, this Court does not want to commit to a

trial it may well not conduct or commit another judge to a term not knowing what his calendar




1 The projected Ready Date for trial in May 2019 is, therefore, not a likely date for trial.

                                                          -1-
will allow. The request for peremptory setting will, therefore, be denied without prejudice as to

seeking such a setting after summary judgment has been resolved.



                                          ORDER

       IT IS, THEREFORE, ORDERED that relators’ Motion for Setting of Peremptory Trial

Date (#103) is DENIED without prejudice.




                                        Signed: March 26, 2019




                                               -2-
